Title: From George Washington to Elias Boudinot, 8 January 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Dear Sir,
                            Newburgh 8th Jany 1783
                        
                        Inclosed your Excellency will receive Ninety five dollars in Bank Notes; which, if my Subscription towards
                            the support of the Revd Mr Caldwells children was only Twenty Guineas, is about the Sum. As the Bank Notes, I presume, are
                            considered (in Philadelphia at least) as ready money I have adopted this expedient as the easiest and safest mode of
                            making you the remittance and have the honor to be with great respect & regard Yr Excellency’s Most Obedt
                            & Most Hble Servt
                        
                            Go: Washington
                        
                    